[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-11434                ELEVENTH CIRCUIT
                                                        SEPTEMBER 29, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

                    D. C. Docket No. 06-00128-CR-4


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

RAIPHAEL BERNARD WILLIAMS,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                    _________________________

                          (September 29, 2009)


Before EDMONDSON, PRYOR and ANDERSON, Circuit Judges.
PER CURIAM:

      Raiphael Williams appeals the District Court’s refusal to reduce his sentence

under 18 U.S.C. § 3582 and to appoint an attorney for the purpose of the sentence

reduction hearing. No reversible error has been shown; we affirm.

      Petitioner filed a section 3582(c)(2) motion for a reduction in sentence.

After his conviction, the Sentencing Commission amended the cocaine base

sentencing guidelines and gave the amendments retroactive application. Petitioner

timely filed for a reduction in accordance with the new guidelines, and the District

Court refused to reduce his sentence.

      We review a District Court’s resolution of a section 3582 motion for abuse

of discretion. United States v. Vautier, 144 F.3d 756, 759 (11th Cir. 1998).

      In first addressing the District Court’s decision not to provide counsel, we

are bound by clear precedent, which says this matter is within the District Court’s

discretion. United States v. Webb, 565 F.3d 789, 794 (11th Cir. 2009). We will

not disturb the District Court’s decision on this matter.

      We next turn to the substance of Petitioner’s argument: the District Judge

abused his discretion in refusing to reduce the sentence. Petitioner claims that the

District Court failed to address all of the section 3553(a) factors in evaluating his

section 3582(c)(2) motion and that the decision, as a general matter, was an abuse



                                           2
of discretion.

      After determining what the Petitioner’s base level would be under the

amended guidelines -- a step the District Court performed -- the District Court

must “decide whether, in its discretion, it will elect to impose the newly calculated

sentence under the amended guidelines or retain the original sentence.” United

States v. Bravo, 203 F.3d 778, 780 (11th Cir. 2000). A District Court does not

commit reversible error “by failing to articulate specifically the applicability -- if

any -- of each of the section 3553(a) factors, as long as the record demonstrates

that the pertinent factors were taken into account by the district court.” United

States v. Eggersdorf, 126 F.3d 1318, 1322 (11th Cir. 1997). The District Court, in

its order, specifically addresses the nature and circumstances of the offense and the

history of the defendant, as well as the need for the sentence imposed. The District

Court also explicitly stated that it reviewed section 3553(a).

      Petitioner’s other assertion -- that the sentence is an abuse of discretion in a

more general sense -- is also without merit. Petitioner cites a factually different

case and takes the District Court’s statements out of context. We are not

persuaded. Petitioner submits that the District Court erred in assuming the

Petitioner would commit future crimes. Because section 3553(a)(2)(C) specifically

provides that factor for District Court guidance, and because Petitioner’s criminal



                                            3
history clearly indicates future criminal activity, this assertion is without merit.

      The District Court’s decision was not an abuse of discretion.

      AFFIRMED.




                                            4